LOTTINGER, Judge.
Appellees, Henry Martin and McDonalds Corporation, move to dismiss the unlodged appeal of appellant for failure to pay the estimated court costs and fees timely.
The return date of the appeal was fixed for May 3, 1982. No extensions of the return date were granted. Pursuant to La. Code Civ.P. Art. 2126, an extension was granted on April 1,1982, allowing appellant until April 19, 1982, to pay the estimated costs and filing fees. These have not been paid.
The proper forum for a resolution of this issue is in the trial court. La.Code Civ.P. arts. 2088(9) & 2126; Marcum v. Inter-Ocean Insurance Company, 402 So.2d 222 (La.App. 1st Cir.1981); Barre v. Barre, 389 So.2d 918 (La.App. 4th Cir.1980).
Therefore, the motion is denied at appel-lees’ costs.
MOTION DENIED.